        
Exhibit 10.1


FORM OF CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
A.    I,                 , the undersigned employee, have been hired into the
position of                  of UGI Corporation, a Pennsylvania corporation. In
connection with my employment, I will support UGI Corporation and its
subsidiaries and affiliates (collectively, “UGI”) throughout the United States
and internationally where UGI operates. I will be responsible for,
                . I will work closely with executive officers and senior
management of the various business units and participate in meetings with UGI’s
Board of Directors and committees. I will also work closely with numerous
vendors and suppliers of services to UGI.
B.    I understand that UGI has and will put me in a position of trust and
confidence and by disclosing to me, as well as having me develop, Confidential
Information about its business and customers. I acknowledge that UGI is in a
highly competitive industry and that it has legitimate interests in maintaining
and preserving its Confidential Information and customer relationships. I am and
will be privy to certain key business information, strategic plans and other
highly Confidential Information about UGI's current and future business and
participate in discussions and decision-making on these issues.
C.    Accordingly, in consideration for the commencement of my employment, which
I acknowledge is adequate and sufficient consideration, I agree to the terms of
this Confidentiality, Non-Competition and Non-Solicitation Agreement
(“Agreement”), as follows:
1.    Recitals.
The recitals contained in the lettered paragraphs above are hereby incorporated
and made a part of this Agreement.
2.    Definitions.
a.    The term "Confidential Information" includes all confidential and
proprietary information that UGI has developed, acquired, created, compiled,
discovered or owns, that has value to UGI’s business and which is not generally
known or otherwise available to the public and which UGI wishes to maintain as
confidential, including, without limitation, information, whether in tangible
form or otherwise, concerning actual or anticipated business, products, sales
and marketing plans; technical data and trade secrets; past, present and
prospective customer identities, lists, preferences, credit information and
usage patterns; pricing and marketing policies and practices; financial and
forecast information; compliance and related initiatives; risk profiles and
tolerance; passwords, log-in information and other details relating to system
access, databases and computer programs; contractual and other dealings with
customers, vendors and suppliers; acquisition and strategic plans; executive
compensation and personnel matters; and other operating policies and practices.
b.    The term "Territory" refers to the 50 States of the United States and any
other United States territories and foreign countries in which UGI conducts
business.


1



--------------------------------------------------------------------------------




c.    The term “UGI Customer” refers to any business or person who: (i)
purchased goods or services from UGI during the one-year period prior to the
termination of my employment; or (ii) solicited or was solicited by, or received
a proposal from, UGI to supply it with goods or services, where I had
involvement in the preparation or presentation of such solicitation or proposal,
during the six-month period prior to the termination of my employment.
3.    Confidential Information and UGI Property.
a.    I will protect the Confidential Information of UGI and its predecessors,
as well as Confidential Information of any other party to whom UGI owes an
obligation of non-disclosure, from disclosure and will not divulge it during or
after my employment to any other person or entity not associated with UGI,
except as necessary to fulfill my obligations, duties and responsibilities
associated with my work on behalf of UGI. To the extent that I am required to
disclose Confidential Information in accordance with judicial proceedings or
administrative orders, I shall give UGI reasonable notice prior to such
disclosure and shall comply with any applicable protective order
b.    All reports, manuals, memoranda, electronic information and data and other
materials made available to me by UGI during the performance of my duties are
the property of UGI, and I will use all such property exclusively for UGI's
benefit and will return it, including copies, to UGI upon request of UGI, and in
any event, without the requirement of a request, upon the termination of my
employment. I shall take reasonable security precautions and measures to
maintain and protect the confidentiality of Confidential Information, and shall
follow all policies and procedures of UGI regarding the handling, use, access,
distribution, maintenance, and disclosure of same. Nothing in this Agreement is
intended to prevent any disclosure made in confidence to a government official
or attorney, either directly or indirectly, solely for the purpose of reporting
or investigating a suspected violation of law or in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
4.    Intellectual Property Ownership
a.    As used in this Agreement, “Company Innovations” means all inventions,
creations, ideas (whether written or suggested), compositions, products,
reports, outlines, improvements, modifications, processes, formulas, models,
prototypes, sketches, drawings, plans or other works or material(s) for which I,
alone or with one or more others, may make, devise or discover during my
employment with UGI, including all ideas, inventions, creations, or plans
written, suggested, created, produced, constructed, and/or contemplated
including, but not limited to, items that pertain or are actually or potentially
useful to any of the commercial or industrial activities, or processes and/or
equipment for supporting same, of UGI. Company Innovations do not include,
however, any invention that I developed entirely on my own time without using
UGI’s equipment, supplies, facilities or trade secret information, except for
those inventions that either: (1) relate at the time of conception or reduction
to practice of the invention to the design, manufacturing, marketing or sale of
goods or services that UGI distributes or sells; or (2) result from any work
performed by me for UGI


2



--------------------------------------------------------------------------------




b.    All Company Innovations shall be the sole and exclusive property of UGI
and shall constitute “works made for hire” as that term is defined in the
copyright laws of the United States.
c.    I agree to execute and deliver to UGI such assignments or other
instruments as UGI may require from time to time to evidence UGI’s ownership of
Company Innovations.
d.    I agree to waive any and all rights to Company Innovations.
e.    I shall, irrespective of the termination of my employment with UGI, give
all information and data in my possession as to the exact working, producing,
and using any inventions and will also at the expense of UGI give all such
explanations, demonstrations, and instructions to UGI as UGI may deem
appropriate to enable the full and effectual working production or use of the
same. At UGI’s expense, I shall, irrespective of the termination of my
employment with UGI, promptly execute all acts, matters, documents, and perform
all other acts necessary to enable UGI or its designated representative to apply
for and obtain any and all applicable intellectual property rights in any and
all countries relating to any Company Innovations.
5.    Non-competition and Non-solicitation.
During my employment and for a period of two years after the termination of my
employment with UGI for any reason, voluntary or involuntary:
a.    I will not, for the benefit of myself or any other person or entity other
than UGI, directly or indirectly, for the purpose or effect of competing or
interfering with any part of UGI’s business: (i) solicit or service the business
of any UGI Customer within the Territory; or (ii) solicit or conduct business
with any person or entity who is a vendor or supplier of any product or service
to UGI in the Territory or induce any such vendor or supplier to terminate or
reduce its relationship with UGI.
b.    I will not, directly or indirectly: (i) own or operate; (ii) acquire an
equity or partnership interest or a controlling interest of any other kind in;
(iii) accept employment from; or (iv) serve in any role including, without
limitation, as a principal, director, officer, partner, consultant, agent,
representative or advisor of or to, any business that, now or in the future,
distributes or sells goods or provides services that compete with goods sold or
services provided by UGI (including, without limitation, propane and/or natural
gas) in the Territory without first obtaining the written consent of the
                of UGI Corporation. Notwithstanding anything to the contrary
herein, in the event that my employment is involuntarily terminated by UGI based
upon my failure to meet the performance or financial objectives established for
my position and UGI, in its sole discretion, determines that such failure on my
part was not deliberate, UGI may, in its sole discretion, on a case by case
basis, determine that a reduction in the two-year post-employment term is
appropriate. Nothing in this paragraph 5(b) shall prohibit me from passively
investing in a publicly held business that competes with UGI provided my
investment is less than 1% of the outstanding stock or market value of the
business and I do not otherwise violate paragraph 3, 4, or 5 of this Agreement.


3



--------------------------------------------------------------------------------




c.    I will not, directly or indirectly, nor will I induce any other person or
entity to, solicit, recruit, offer employment or engagement to, hire, employ or
engage (or participate in any of the foregoing), in a competing business, any
employee or consultant of UGI over whom I had direct or indirect supervisory
responsibility or with whom I worked, or who was employed or engaged by UGI
within the Territory during the two-year period prior to the termination of my
employment. Furthermore, I shall not induce or attempt to induce any employee or
consultant to terminate his or her employment or engagement with UGI.
6.    Remedies and Reformation.
a.    I understand that if I violate this Agreement, UGI will suffer irreparable
harm; therefore, in addition to any other remedies available to it, UGI will be
entitled to seek and obtain injunctive or equitable relief, including orders
prohibiting violations of this Agreement, without the necessity of posting a
bond. The limitations in this Agreement which apply for a period of two years
after termination of employment shall be enforced by a court from the date of
the last breach or violation of the applicable restriction(s) up to four years
after termination of employment. If any provision of this Agreement shall be
determined to be invalid or unenforceable to any extent, the parties to this
Agreement authorize the court to modify it to the extent necessary to make the
provision enforceable. If any provision of this Agreement shall be determined to
be invalid or unenforceable to any extent, such invalidity shall not impair the
operation of or affect the remaining provisions hereof.
b.    In any legal proceeding in which UGI obtains injunctive or equitable
relief or damages against me arising out of my violation of this Agreement, UGI
shall be entitled to recover from me its reasonable attorneys' fees and costs.
c.    The failure by UGI to insist on my compliance with this Agreement or to
enforce it in any particular circumstance will not constitute a waiver by UGI of
its rights to seek relief for any other or subsequent breach of this Agreement.
Any breach by UGI of this Agreement or any other agreement between UGI and me,
whether or not material, shall not constitute a defense to UGI’s enforcement of
this Agreement against me.
7.    Additional Provisions.
a.    This Agreement shall continue to be in full force and effect without
re-execution in the event that: (i) I am employed by UGI in another position or
transferred to another territory; (ii) I take a leave of absence; or (iii) there
are periods between active employment during which I do not perform services for
UGI.
b.    This Agreement was, and shall be deemed to have been, made in the
Commonwealth of Pennsylvania. This Agreement and all disputes or claims arising
under or relating to this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its choice of law provisions.
c.    The Court of Common Pleas of Montgomery County and the United States
District Court for the Eastern District of Pennsylvania (hereafter, the
“Designated Courts”) shall


4



--------------------------------------------------------------------------------




have exclusive jurisdiction over disputes arising out of or relating to this
Agreement. Accordingly, both UGI and I agree to submit to the exclusive
jurisdiction and venue of the Designated Courts, and each of us agrees to waive
any right to contest personal jurisdiction and venue before the Designated
Courts or to seek to transfer or otherwise object to or challenge such
Designated Courts.
d.    I will disclose the existence of this Agreement to all of my prospective
and actual employers. I authorize UGI to disclose the existence of this
Agreement and to provide a copy of this Agreement to any prospective and actual
employer.
e.    I have read and understood this Agreement, believe it to be reasonable,
and am signing it voluntarily. I acknowledge that my obligations under this
Agreement will not impose an unreasonable economic hardship on me and are
reasonable and necessary to protect UGI’s legitimate business interests. I
further recognize that this Agreement may be enforced against me by a court of
law or equity. I also understand that the execution of this Agreement is a
requirement of my employment with UGI and that UGI will expect me to adhere
strictly to the terms of this Agreement both during and following my employment.
f.    I acknowledge that I am not bound by any agreement or understanding with
any third party that would inhibit me in any way from working in my role for
UGI. To the extent that I have any confidentiality obligations or other
restrictions under any applicable agreements with third parties, I agree not to
violate the terms of any such agreements or use any such confidential
information of third parties in my employment with UGI.
g.    The provisions of this Agreement constitute the entire agreement between
me and UGI regarding UGI's Confidential Information and my non-competition and
non-solicitation obligations, which Agreement cannot be varied except by a
writing signed by me and the              of UGI Corporation. Notwithstanding
the foregoing, the provisions of this Agreement are in addition to, and not a
limitation or substitution of, nor do they supersede the provisions of UGI
Corporation’s Code of Business Ethics and Conduct, Employee Handbook or Human
Resources Policies.
h.    I hereby consent to UGI Corporation's assignment of this Agreement to any
direct or indirect affiliate, subsidiary, division, related company or entity of
UGI Corporation and to any entity that acquires through purchase, merger or
otherwise, the assets or stock of, or any interest in, UGI Corporation or any
direct or indirect affiliate, subsidiary, division, related company or entity of
UGI Corporation. Any assignee shall have the same rights as UGI Corporation
under this Agreement.
i.    I acknowledge that this Agreement is intended to benefit UGI Corporation,
and its affiliates, subsidiaries, divisions, related companies or entities,
successors and assigns, now existing or hereafter created. I further acknowledge
that the intended beneficiaries of the Agreement are entitled to enforce the
provisions of this Agreement to the same extent as UGI Corporation.
    




5



--------------------------------------------------------------------------------






Dated this ____ day of _____________ 201__




___________________________________        ____________________________________
Witness                        


                            
UGI Corporation


___________________________________        By:_________________________________
Witness


Title: _____________________________






6

